Title: From John Adams to William Tudor, Sr., 25 February 1800
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Philadelphia Feb 25th 1800

I have received your favor of the 17th & thank you for the information & opinion you give me respecting a dock yard which will be considered with all others upon the same subject in due time.—I thank you too for your letter, on a name for our Country. I have never thought much on this subject, & believe it had better be in silence for the present. Americans is a very comprehensive word, & has a tendency to conciliate all the inhabitants of the continent & the islands. I was announced at St James for several months as “the American Ambassador,” but the court considering the import & tendency of the appellation, gave new orders to the guards, and they afterwards announced “Mr. Adams” only. “Fas est & ab hoste doceri.” I never was pleased with the word Columbia, or Columbians. It is a little like Gun, drum trumpet, blunderbuss and thunder. Besides I dont admire such wonderful honors to a bold navigator & successful adventurer. His name has honor enough. Americus Vesputius was a man of taste, sense & letters & deserves perhaps more than the other, though both deserved well. I should prefer the simplest name of one syllable, like France or Spain, provided it was a bold & pleasant sound. We are such an Hotch potch of people—such an omnium gatherum of English, Irish, German Dutch Sweedes, French &c that it is difficult to give a name to the Country, characteristic of the people. I would prefer to Columbia Freeland, Sageland, Wiseland Goodland, proud land or humble land, but I believe it would be best expressed at present by Woodland. I should not dislike peaceland, but the name is enough to put the people to sleep & “Bellona” which I should prefer to Columbus would raise the evil spirit. I cannot think of any name, that would suit me. Braveland would be too ostentatious & Sweetland too childish.—I hope you will not think, I am laughing at your project—far from it. It is a subject of consequence & your letter is ingenious. Sett the Ladies to studying a name, & let me know their proposals.
I am with esteem & affection yours,
